Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an organic EL display unit comprising: a first plate-like member including a display device; a second plate-like member comprising circuitry for display device control; and one or more flexible sections coupling the first plate-like member and the second plate-like member to each other, wherein both before and during driving of the display unit a curvature, indicating amount of deviation from a straight line, of the first plate-like member is larger than 0 and the curvature of the first plate-like member is larger than a curvature, indicating amount of deviation from a straight line, of the second plate-like member, wherein both the first plate-like member and the second plate-like member are curved in the same direction.  The prior of record does not teach, in combination with the limitations above, wherein the curvature of the first plate-like member during driving of the display unit is changed by a first amount relative to the curvature of the first plate-like member before driving of the display unit, the curvature of the second plate-like member during driving of the display unit is changed by a second amount relative to the curvature of the second plate-like member before driving of the display unit, and the first amount is different from the second amount as recited in independent claims 2 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871